21 F.3d 1121
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Morris ELDER, Patsy Elder, Harry Eugene Elder, Herman DaleElder, Carolyn Jones, Tracie Elder, Jimmy Elder,Olden Cranfield, Plaintiffs-Appellants,v.W.E. PATE, II, David Pate;  Dennis Bass, Dale Whitecotten,John Russell Campbell, Dean Williams, Defendants-Appellees.
No. 93-7044.
United States Court of Appeals, Tenth Circuit.
April 18, 1994.
ORDER AND JUDGMENT1

1
Before KELLY and BARRETT, Circuit Judges, and THEIS, District Judge.2


2
Plaintiffs appeal from the district court's grant of summary judgment in their civil rights action under 42 U.S.C.1983.  We have jurisdiction under 28 U.S.C. 1291 and we affirm.


3
The parties are familiar with the facts and issues presented by this appeal and we will not restate them here.  We review the district court's grant of summary judgment de novo, applying the same standard as the district court.   MacDonald v. Eastern Wyoming Mental Health Ctr., 941 F.2d 1115, 1117 (10th Cir.1991).


4
The district court based its summary judgment on the cloak of qualified immunity provided Defendants in carrying out an order of the court.   See Harlow v. Fitzgerald, 457 U.S. 800, 813-20 (1982);   Henriksen v. Bentley, 644 F.2d 852, 854-56 (10th Cir.1981).  We have reviewed Plaintiffs' arguments on appeal and find them all to be without merit.  There is no evidence in the record of Defendants overstepping their authority in performing necessary actions in furtherance of the court's directive.  Accordingly, the district court did not err in granting summary judgment.


5
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 The Honorable Frank G. Theis, Senior United States District Judge for the District of Kansas, sitting by designation